PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/488,301
Filing Date: 14 Apr 2017
Appellant(s): Miller, Todd, W.



__________________
Deakin T. Lauer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/17/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al (US 2012/0019579) in view of the article titled How to Print on Colored Paper on eHow by Penny Porter as evidenced by the article titled Introduction to Color Theory by CorelDraw.
Regarding claims 1 and 2, Usuda discloses an article comprising a medium comprising paper (paragraph [0133]), a background image printed on the medium (paragraph [0120]), wherein the background image comprises white ink adjusted using the four color inks (CMYK) (paragraph [0120]), a main image printed on the medium (paragraph [0120]), wherein the main image comprises white ink together with the four color inks (paragraph [0120]), wherein the background image and the main image overlap (Fig. 5B; paragraph [0060]) and an embodiment where the printer repeats the operation of forming the image again (paragraph [0133]).
Cyan, magenta, yellow and black are translucent inks as evidenced by pg. 4 of the article titled Introduction to Color Theory by CorelDraw. The background image 
Usuda does not appear to disclose the article comprising a third layer of ink and a fourth layer of ink.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment where the printer repeats the operation of forming the image again in order to form more than one image taught in paragraph [0133] with the embodiment of paragraphs [0060] and [0120] having a background image and a main image that overlap with each other in order to provide a third layer of ink and a fourth layer of ink as well as at least a portion of the first layer, second layer, third layer and fourth layer that overlap.

Usuda does not appear to explicitly disclose the article comprising a ratio of white ink to color ink being less than or equal to 1:1 for each of the first layer of ink, the second layer of ink, the third layer of ink and the fourth layer of ink of the plurality of sequential layers such that the first ratio, second ratio, third ratio and fourth ratio are equal.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Usuda does not appear to disclose the article comprising a nonwhite substrate.
However, Porter discloses a printing on colored paper (pg. 1), wherein the light-colored paper is selected so that darker colors will not fade therein (pg. 1) and wherein an image printed thereon appears in the desired shades or colors (pg. 1). 
Usuda and Porter are analogous art because they are from the same field of multicolor printing. Usuda is drawn to printing of images by adjusting white ink with the four color inks (see paragraph [0120] of Usuda). Porter is drawn to printing on colored paper with images appearing in desired shades or colors (see pg. 1 of Porter).
It would have been obvious to one of ordinary skill in the art having the teachings of Usuda and Porter before him or her, to modify the article of Usuda to include the colored paper of Porter for the medium of Usuda because having the required colored paper allows one to draw attention to fliers and other printing projects and to save ink by providing projects with an automatic background color (pg. 1 of Porter).

In regard to the limitation of the sum of the plurality of sequential layers of intermixed translucent color ink and opaque white ink on the nonwhite substrate at the overlapping portion producing a desired color that is optically indistinguishable in the visible spectrum from the same color printed onto a white substrate using opaque color inks, given that the article of Usuda and Porter is substantially identical to the article of apparel of claim 1, it is clear that the article of Usuda and Porter would intrinsically have 

Regarding claim 9, Usuda does not appear to disclose the article comprising the plurality of ink layers being more than four layers.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment where the printer repeats the operation of forming the image again in order to form more than one image taught in paragraph [0133] with the embodiment of paragraph [0120] having a background image and a main image in order to provide more than four layers of ink.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al (US 2012/0019579) in view of How to Print on Colored Paper on eHow by Penny Porter in further view of Matzinger (US 6,020,399).
Usuda and Porter are relied upon as described above.
Regarding claims 3 and 8, Usuda and Porter do not appear to explicitly disclose the plurality of sequential layers being abrasion resistant and infliction of scratching or abrasion to the substrate exposing a lighter shade of the translucent color ink.
However, Matzinger disclose ink jet inks being hot melt inks (col. 3, lines 1-22) that provide prints of high quality, scratch resistance, abrasion resistance, low-
Given that the hot melt inks of Matzinger provide abrasion resistance, it is clear that the hot melt inks would intrinsically provide abrasion resistance for each layer of the plurality of sequential layers and infliction of scratching or abrasion to the substrate exposing a lighter shade of the translucent color ink.
Usuda, Porter and Matzinger are analogous art because they are from the same field of multicolor printing. Usuda is drawn to printing of images by adjusting white ink with the four color inks (see paragraph [0120] of Usuda). Porter is drawn to printing on colored paper with images appearing in desired shades or colors (see pg. 1 of Porter). Matzinger is drawn to ink jet printing of textiles (see col. 3, lines 1-22 of Matzinger).
It would have been obvious to one of ordinary skill in the art having the teachings of Usuda, Porter and Matzinger before him or her, to modify the article of Usuda and Porter to include the hot melt ink property of Matzinger for the ink of Usuda because having the required hot melt ink provides prints of high quality, scratch resistance, abrasion resistance, low-temperature storage stability and flexibility, offset and pick resistance, adhesion and other desired properties (col. 3, lines 25-40 of Matzinger).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al (US 2012/0019579) in view of How to Print on Colored Paper on eHow by Penny Porter in further view of Antonelli et al (US 2013/0174446).



However, Antonelli disclose ink jet printing of a functional second layer printed on a first layer on uppers for a shoe (paragraph [0121]), wherein the uppers are made of textile (paragraph [0163]) and wherein the uppers are for a football shoe (paragraph [0024]).  The football shoe reads on the claimed soccer shoe.
Usuda, Porter and Antonelli are analogous art because they are from the same field of ink jet printing of textiles. Usuda is drawn to printing of images by adjusting white ink with the four color inks (see paragraph [0120] of Usuda). Porter is drawn to printing on colored paper with images appearing in desired shades or colors (see pg. 1 of Porter). Antonelli is drawn to ink jet printing of textile uppers (see paragraphs [0121] and [0163]).
It would have been obvious to one of ordinary skill in the art having the teachings of Usuda, Porter and Antonelli before him or her, to modify the article of Usuda to include the shoe of Antonelli for the article of Usuda because having the shoe printed with different layers provide the desired optical appearance (paragraph [0055] of Antonelli).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al (US 2012/0019579) in view of How to Print on Colored Paper on eHow by Penny Porter in further view of Pearl et al (US 2007/0104899).


However, Pearl discloses an article comprising printing multicolor images on a dark surface (paragraph [0081]), the dark surface being a textile piece (paragraph [0102]) and the article being a garment of a cotton T-shirt (paragraph [0106]). 
Usuda, Porter and Pearl are analogous art because they are from the same field of multicolor printing. Usuda is drawn to printing of images by adjusting white ink with the four color inks (see paragraph [0120] of Usuda). Porter is drawn to printing on colored paper with images appearing in desired shades or colors (see pg. 1 of Porter). Pearl is drawn to multicolor ink jet printing on textiles (see Abstract and paragraph [0102] of Pearl).
It would have been obvious to one of ordinary skill in the art having the teachings of Usuda, Porter and Pearl before him or her, to modify the article of Usuda and Porter to include the textile of Pearl for the medium of Usuda because having the required textile when used with digital printing technology provides high resolution multicolor and photorealistic images (paragraph [0011] of Pearl).

Claims 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Usuda et al (US 2012/0019579) in view of How to Print on Colored Paper on eHow by Penny Porter in further view of Matzinger (US 6,020,399) as evidenced by the article titled Introduction to Color Theory by CorelDraw.

Regarding claims 10-12, 17 and 19; Usuda discloses an article comprising a medium comprising paper (paragraph [0013]), a background image printed on the medium (paragraph [0120]), wherein the background image comprises white ink adjusted using the four color inks (CMYK) (paragraph [0120]), a main image printed on the medium (paragraph [0120]), wherein the main image comprises white ink together with the four color inks (paragraph [0120]), wherein the background image and the main image overlap (Fig. 5B; paragraph [0060]) and an embodiment where the printer repeats the operation of forming the image again (paragraph [0133]).
Cyan, magenta, yellow and black are translucent inks as evidenced by pg. 4 of the article titled Introduction to Color Theory by CorelDraw. The background image reads on the claimed first layer of ink. The main image reads on the claimed second layer of ink. The ink reads on the claimed material for the printed material as claimed in claim 19. The embodiment where the printer repeats the operation of forming the image again in order to from more than one image reads on the claimed third layer of ink and fourth layer of ink being provided.
Usuda does not appear to disclose the article comprising a third layer of ink and a fourth layer of ink.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment where the printer repeats the operation of forming the image again in order to form more than one image taught in paragraph [0133] with the embodiment of paragraphs [0060] and [0120] having a background image and a main image that overlap with each other in order to provide a third layer of ink and a fourth layer of ink as 
Usuda does not appear to explicitly disclose the article comprising a ratio of white ink to color ink being less than or equal to 1:1 for each of the first layer of ink, the second layer of ink, the third layer of ink and the fourth layer of ink of the plurality of sequential layers such that the first ratio, second ratio, third ratio and fourth ratio are equal.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Usuda does not appear to disclose the article comprising a nonwhite substrate, the layers of ink being hot-melt ink layers, the plurality of sequential layers being abrasion resistant and infliction of scratching or abrasion to the substrate exposing a lighter shade of the translucent color ink.
However, Porter discloses a printing on colored paper (pg. 1), wherein the light-colored paper is selected so that darker colors will not fade therein (pg. 1) and wherein an image printed thereon appears in the desired shades or colors (pg. 1). 


Matzinger discloses ink jet inks being hot melt inks (col. 3, lines 1-22) that provide prints of high quality, scratch resistance, abrasion resistance, low-temperature storage stability and flexibility, offset and pick resistance, adhesion and other desired properties (col. 3, lines 25-40 of Matzinger).
Matzinger discloses the ink jet inks being used on textiles or paper (col. 3, lines 1-11). The textiles of Matzinger would be applicable as an article of apparel.
Given that the hot melt inks of Matzinger provide abrasion resistance, it is clear that the hot melt inks would intrinsically provide abrasion resistance for each layer of the plurality of sequential layers and infliction of scratching or abrasion to the substrate exposing a lighter shade of the translucent color ink.
Usuda, Porter and Matzinger are analogous art because they are from the same field of ink jet printing. Usuda is drawn to printing of images by adjusting white ink with the four color inks (see paragraph [0120] of Usuda). Porter is drawn to printing on colored paper with images appearing in desired shades or colors (see pg. 1 of Porter). Matzinger is drawn to ink jet printing of textiles (see col. 3, lines 1-22 of Matzinger).
It would have been obvious to one of ordinary skill in the art having the teachings of Usuda and Porter before him or her, to modify the article of Usuda to include the non-white or colored media of Porter for the medium of Usuda because having the required colored paper allows one to draw attention to fliers and other printing projects and to save ink be providing projects with an automatic background color (pg. 1 of Porter).



It would have been obvious to one of ordinary skill in the art having the teachings of Usuda and Matzinger before him or her, to modify the article of Usuda to include the hot melt ink property of Matzinger for the ink of Usuda because having the required hot melt ink provides prints of high quality, scratch resistance, abrasion resistance, low-temperature storage stability and flexibility, offset and pick resistance, adhesion and other desired properties (col. 3, lines 25-40 of Matzinger).

















(2) Response to Argument

Appellant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.

Appellants argue that the Office Action misinterprets Usuda and that Usuda does not disclose an article comprising a ratio of white ink to color ink being less than or equal to 1:1 for each of the first, second and third layers and that it would not be obvious to select the ratio of white ink to color ink to be 1:1.
The Examiner disagrees and notes that one of ordinary skill in the art would have found it obvious to use an ink ratio of 1:1 or less than 1:1 to simply form a desired color on a substrate [Usuda 138, 131].  As noted in the rejection, Usuda does not appear to explicitly disclose an article comprising a ratio of white ink to color ink being less than or equal to 1:1 for each of the first layer of ink, the second layer of ink, the third layer of ink and/or the fourth layer of ink.  Usuda, however, does teach mixing a white ink with colored inks to form a printed color desired by the user that is not simple white [Usuda 57-59, 78 and 131-132].  Clearly, it is well within the skill of an artesian to mix colors in various ratios for a desired color, including a ratio of 1:1 or less [57-59].  When faced with a mixture, one of ordinary skill in the art would be motivated to select, for example, a 1:1 ratio of white to color when that resultant color is desired.  A ratio of 1:1 is a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results (see MPEP 2144.05 II and III). In regard to the ratio of white ink to 
For the claims that are rejected in combination with the Matzinger reference, this reference further teaches combining inks for color effects, in layers (throughout, col. 2, as an example) on a variety of substrates (col. 7).
For the claims that are rejected in combination with the Antonelli reference, this reference further teaches combining inks for color effects (throughout, [115-122, 127] as an example) on a variety of substrates.

Appellants argue that Usuda does not disclose printing a first layer, a second layer and a third layer having the same ratio of ink with the first layer of ink in contact with a nonwhite substrate.  Appellants also argue that Usuda does not disclose printing more than one layer with substantially the same ratio of ink and that the Office Action ignores the recitation that the plurality of layers have substantially the same ratio.
These arguments are not persuasive.  The response from the previous section is incorporated herein.  Similarly, one of ordinary skill in the art would be motivated to apply the plurality of sequential layers of the same ink to form a robust, colored background or image (such that the first ratio, second ratio, third ratio and fourth ratio are equal. [5, 57-59, 131-132].)  Usuda teaches printing with multiple passes [133-134] and one of ordinary skill in the art could envision adding multiple layers of the same ink mixture to form a background or an image.  One of ordinary skill in the art would use desired inks, ratios, substrates, etc. for the intended purpose of printing as desired [131-138].

Also, Figures 14 and 17 in Appellant’s specification only relates to specific inks used in the example. It is noted that the figures are not considered to be data or evidence and that the statements regarding the benefits of what is shown in Figures 14 and 17 are conclusionary statements of the benefits of the claimed ratio, not data commensurate in scope with the claims. The benefits of scratch and abrasion resistance provided are only directed to specific ink colors and amounts where the layers have similar colors. This is not required by the claims which broadly claims any translucent color in each of the layers, but does not limit the ink color, only the ratio of white ink to color ink. Based on these reasons, Figures 14 and 17 and discussion associated with these Figures in Applicant’s Specification do not show unexpected results for the claimed ratio in each of these layers.

Appellants argue that neither Porter nor CorelDraw cure the deficiencies of Usuda.

The Examiner notes that Porter is a teaching references used to teach colored paper (Porter) and that CorelDraw is an evidentiary reference used by the Examiner to teach cyan, magenta, yellow and black inks being translucent.  It is not necessary for a secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather the references teach certain concepts, namely colored paper (Porter), and in combination with the primary reference, discloses the presently claimed invention. 

Appellants argue that the claim 10 is patentable over Usuda in view of porter and Matzinger as evidenced by CorelDraw.
The Examiner disagrees and notes that the arguments mentioned above for independent claim 1 would also be applied to independent claim 10 as claim 10 recites features similar to claim 1.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        







Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        

           

                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.